Dear Ms. Boudreaux:
This is in response to your letter dated February 2, 2006, wherein you forwarded Resolution No. 06-015, dated January 10, 2006, requesting an Attorney General opinion regarding Economic Development Enterprise Zones.
Specifically, you request an opinion as to whether or not sub-entities of the Governing Authority and the Lafourche Parish Sheriff's Office fall under the Economic Development Enterprise Zone guidelines, LA.REV.STAT. § 51:1781 et seq., and have to reimburse the same incentives as granted by the Governing Authority. This office does not answer fact specific questions; however, the opinion of this office, in general, is that the answer to your question is "yes", provided the following provisions are met.
R.S. 51:1783, as amended effective 2007, provides the following definitions:
  (2) "Board" means the State Board of Commerce and Industry, or its successor.
  (6) "Governing Authority" of Enterprise Zones means the governing body of a parish, municipality or other political subdivision, and the office of the sheriff in the case of a law enforcement district, within which a qualified block group lies.
  (7) "Political subdivision" means a parish, municipality, or any other unit of local government including but not limited to a law enforcement or other special district authorized by law to perform governmental functions. *Page 2
R.S. 51:1787, as amended, effective 2007, allows for the reimbursement of incentives as follows:
  A. The board, after consultation with the secretaries of the Department of Economic Development and Department of Revenue and with the approval of the Governor, may enter into contracts not to exceed 5 years to provide:
    (1) For either:
    (a)(1) the rebate of sales and use tax imposed by the state and imposed by its political subdivisions upon approval of the governing authority of the appropriate municipality of the appropriate parish where applicable, or both, and of the governing authority of any other political subdivision, including the office of sheriff in the case of a law enforcement district for the following: . . .
    B. The Board may enter into contracts provided in Subsection A of this Section provided that:
    (2)(a) The request for such a rebate of sales and use tax is accompanied by an endorsement resolution approved by the governing body of the appropriate municipality, parish, port district, industrial development board, or other political subdivision or the written approval of the office of the sheriff in the case of a law enforcement district, in whose jurisdiction the establishment is to be located. The endorsement resolution or letter of approval is to be submitted by the governing body or sheriff's office within ninety days of receipt of notification that the department has received an advanced notification to file an application for benefits under this Chapter. The department shall notify the appropriate governing body or sheriffs office of receipt of the application by certified mail.
This office is not a fact-finding authority, and, therefore, cannot make a determination as to a specific action in this matter.
However, since the term "sub-entities" is not defined by the statue, it can only be construed to mean the political subdivisions of the Governing Authority. The office of the sheriff, in the case of a law enforcement district, clearly falls under the Governing Authority of Enterprise Zones. *Page 3 
It is, therefore, the opinion of this office that, the sub-entities of the Governing Authority and the Lafourche Parish Sheriffs Office fall under the economic development zone guidelines and have to reimburse the same incentives as granted by the governing Authority, provided that all requirements of "Chapter 21. Enterprise Zones" statutes (R.S. 51:1781, et seq.) for rebates have been met.
If you have any further questions regarding this matter, please do not hesitate to contact this office.
  Very truly yours,
 JAMES D. BUDDY" CALDWELL
 ATTORNEY GENERAL
  By:___________________________
 ROSE POLITO WOODEN
 Assistant Attorney General
  JDC:RPW:jv